Citation Nr: 1202047	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.

2.	Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

3.	Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a January 2004 rating decision the RO denied entitlement to service connection for chronic fatigue and memory loss.  In a March 2007 rating decision the RO denied entitlement to TDIU.  The Veteran testified at a hearing at the RO in Indianapolis, Indiana in March 2006.  This transcript has been associated with the file.

The case was brought before the Board in January 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was also afforded multiple VA examination in March 2009, May 2010, October 2010, and February 2011 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	The Veteran's chronic fatigue is related to a service-connected disability.  

2.	The Veteran's memory loss is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.	Chronic fatigue was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	Memory loss was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for chronic fatigue and memory loss, the entire benefit sought on appeal have been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran was afforded multiple VA examinations for his chronic fatigue and memory loss.  At a VA examination in March 2009 the examiner determined the Veteran could not be diagnosed with chronic fatigue syndrome.  However, his chronic fatigue and memory loss were at least as likely as not attributable to his service-connected PTSD and headaches.  The examiner went on to state that these conditions were not related to an undiagnosed illness.

Most recently at a February 2011 VA examination the examiner again determined the Veteran did not suffer from chronic fatigue syndrome, but that his chronic fatigue and memory loss were indeed related to his service-connected disabilities.  Specifically, the examiner stated the Veteran's chronic fatigue and memory loss were more likely than not related to his PTSD and headaches.

In sum, as there is corroborative evidence that the Veteran currently suffers from chronic fatigue and memory loss and there is a competent medical opinion linking these conditions to the Veteran's service-connected disabilities, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 

(Although the following matters are within the sole purview of the RO, it is noted that memory loss is among the symptoms enumerated  in the rating criteria for PTSD, and that the grant of service connection will not likely result in the assignment of a separate compensable rating.  The Veteran's chronic fatigue has not been established by medical evidence as a distinct syndrome and will not likely be rated as chronic fatigue syndrome under Diagnostic Code 6354 but as a symptom of service-connected migraines or PTSD. )

ORDER

Entitlement to service connection for chronic fatigue is granted.

Entitlement to service connection for memory loss is granted.


REMAND

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.

Although the issue of entitlement to TDIU was previously remanded in a January 2009 Board decision, which was complied with, the Board notes that the Veteran has now been granted service connection for chronic fatigue and memory loss.  As the record now reflects an increase in the Veteran's service-connected disabilities, the issue of TDIU must be remanded to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

2.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


